Citation Nr: 0638205	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served active duty from March 1966 to December 
1967 and unverified service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied, in pertinent part, 
service connection for PTSD.  The Board notes that the RO 
decision in September 2003 reconsidered the RO rating 
decisions in June 2003 and July 2003 which also denied 
service connection for PTSD. 

The veteran testified at a Board hearing on September 2006.  
The transcript of the proceeding has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In this matter, the veteran has been diagnosed with PTSD.  
This is confirmed by VA psychiatric treatment records dated 
July 2003.  However, VA has made no attempt to verify the 
reported in-service stressor events in light of the new 
stressor information provided by the veteran to VA at the 
September 2006 travel Board hearing.  At the hearing, the 
veteran reported that he served in Vietnam from December 1966 
to December 1967.  At this time, there is no evidence in the 
file showing he participated in combat, such as a combat-
related military occupational specialty (MOS) or award, so it 
is necessary that his stressors be corroborated by official 
service department records.  The stressor incidents he 
described that could possibly be verified are detailed below. 

The veteran's other stressor events are unverifiable because 
he did not provide a 60-day time period when these events 
occurred.  These stressor events include: 1) taking mortar 
fire at Camp Bearcat which was located 35 miles south of 
Saigon while the veteran served in A Company, 2nd Battalion, 
39th Infantry Regiment, 9th Infantry Division; 2) losing 
friends who were killed in combat; and 3) witnessing and 
assisting in the loading and unloading of body bags and body 
parts.  The veteran has not reported a specific time frame 
for these stressor incidents, so no further action can be 
taken at this time regarding these incidents.  It is the 
veteran's responsibility to provide a 60-day time period for 
the alleged stressors, and until and unless he does so, there 
is nothing further VA can do to research these stressors.

In addition, at the September 2006 Board hearing the veteran 
stated that he was receiving outpatient treatment for PTSD at 
the VA New Port Richey OPC.  While the veteran's claims file 
contains the veteran's treatment records from this facility 
to September 2003, the veteran's current treatment records 
are not of record.  With respect to VA's duty to assist the 
veteran in obtaining potentially relevant evidence, it is 
clear further development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.

2.  Obtain the veteran's VA medical 
records for psychiatric treatment 
received from September 2003 to the 
present from the medical facilities at 
the VA New Port Richey OPC.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.  

3.  The AMC should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The first stressor 
incident included taking sniper fire and 
rocket fire from the enemy which caused 
the convoy he was in to halt as two tanks 
were hit by the rocket fire.  The veteran 
reported that he either drove a truck or 
manned the 50-caliber machine gun on the 
trucks while providing security for 
convoys traveling north.  The veteran 
reported that US soldiers were injured or 
dead on the road because of the incident.  
At this time the veteran was serving in 
the 64th Transportation Company of the 
9th Infantry Division which was based in 
Pleiku, Vietnam (Artillery Hill).  The 
veteran reported that he was involved in 
numerous incidents of combat such as the 
combat incident described above from 
August 1967 to October 1967, and he also 
reported that this particular incident 
probably took place in October 1967.  In 
addition, the veteran also reported that 
while stationed at Artillery Hill in 
Pleiku, Vietnam, or in DakTo, Vietnam, 
that his unit (64th Transportation 
Company of the 9th Infantry Division) 
experienced frequent mortar attacks from 
August to October 1967.  

4.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include PTSD.  Appropriate psychological 
testing should be accomplished.  If PTSD 
is diagnosed, the examiner must specify 
for the record the stressor(s) relied 
upon to support the diagnosis.  If a 
disability other than PTSD is diagnosed, 
the examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder is related to service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for 
review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





